Case 3: 19- -Cv- 08319-JAT--JZB -Document1 Filed 10/28/19 Page 1 of 7

|

 

 

 

 

 

 

 

_gy FILED _____ LODGED

Be ___ RECEIVED __.COPY

. . . fh }

‘ ‘ - 970 OCT 2 8 2019 \ }

Andtew Jecewna\n Lomarie 4 14502

~ Name ma PlssoeBockng Number CLERK US Da C ONA COURT ,

MoWall County a ‘\ : | ay Demet St  Bebuty |

AOL. [. Hin bb.
201 wl.
Aine AVA nl. AL Col)
- City, Stat Zip Code

(Kailure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT ann is NOTIN PRO
FOR THE DISTRICT OF ARIZONA 10 FEDERAL aNDIOR Loca

AND IS SUSIE ct TO RESECTION BY TH
wt

‘ 5 COUR
REFERENCE Liley ? So

(Rule NonberSeetion)

     
    

 

 

 

 

 

 

’ ant )
An dcew Derewiialn \s aMMAOKIe . )
(Full Name of Plaintiff) Plainti )
VS. ‘CASE NO. CV-19-08319-PCT-JAT--JZB
y ) , (To be supplied by the Clerk)
al hil \J Vig neti L Senses )
(Full Nitac ofDekkndant) - 5 )
(2)! TRACY. De ft S$ ) .
) CIVIL RIGHTS COMPLAINT
(3) ) BY A PRISONER
. ) . “
(4) ) origina Complaint
Defendant(s). ) C1 First Amended Complaint
CJ Check if there are additional Defendants and attach page 1~A listing them. )-: T] Second Amended Complain

 

soo

as

«mason? 7 rial Demanded ¥

1. This Copft has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
1 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

CJ Other:

Institution/city where violation occured: lake la OSU (: LY } AL

 

9

ae

550/553

Revised 5/1/2013 1

 
__ Case 3:19-cv-08319-JAT--JZB Document1 Filed 10/28/19 Page 2 of 7

B. DEFENDANTS

 

 

 

 

 

 

 

 

 

 

 

Name of first Defendant: (| hi ld Protective. Ceri! | eS. nt first Defendant is employed as:
Apvernent oency at Cid rate Octiye SE(Vices
(Position and Title) (Institution)
Name of second De PG TRAC y p AY! 5 econd Defendant i is em yee as:
Supe On 0G Cage worker at f et SEP BV £& |
! (Position and. Title) (stitution)
Name of third Defendant: _ The third Defendant is employed as:
at
(Position and Title) (Institution).
Name of fourth Defendant: . The fourth Defendant is employed as:
: at, ‘*
(Position and Title) (institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

6 PREVIOUS LAWSUITS

Have you filed any other lawsuits while you were a prisoner? =~ C1 Yes No

Ifyes, how many lawsuits have you filed?

a. First prior lawsuit:

1. Parties: Vv.

2. Court and case number:
3

. Describe the previous lawsuits:

fi

f

f

ZL

Result: (Was the case dismissed? Was it appealed? Is it still pending?)

b. Second prior lawsuit:

1. Parties: Vv.

2. Court and case number:

/

3. Result: (Was the case dismissed? Was it appealed? Is, i still pending?)

c. Third prior lawsuit:

1. Parties: Vv.

2. Court and case number:

/

f

3, Result: (Was the case dismissed? Was it appealed? of still pending?)

f

Ifyou filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

 
3, ' Supporting Facts. State as briefly as possible the F

Case 3:19-cv-08319-JAT--JZB Document1 Filed 10/28/19 Page 3 of 7

D, CAUSE OF ACTION

ht that ve [Ath Amendment’

1. State the constitutional or other federal civil right that was violated:

“DUE: 060 (255

2. CountL. Identity the issue involved. Check only one. State additional issues in separate counts.
C1 Basic necessities C] Mail C1 Access to the court CJ Medical care
(1 Disciplinary proceédings C] Property [1 Exercise of religion CO Retaliation —
L] Excessive force by an officer 9 Threat to safety [] Other:

 

. ACTS supporting Count L Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

siimivorwema® Dieace See WHtacHED pases».

+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of the Defendant(s).

. Injury. State how you were injured by the actions or inactions .
—fyseok (ihe Severe mental Anguish, Severe d.epresGianl Anxi fs,

Suicidal TAéakons, Severe psy colas ital diswess. Social Wag
Loss OF oy Dowinbers Like oo.

5, Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? 1 Yes No
b. Did you submit a request for administrative relief, on Count 1? C1 Yes an
C1 Yes No

Did you appeal your request for relief on Count I to the highest level?
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

_ did not. yA ep te th
Ter ebieimbte

2

 

3

 

 
Case 3:19-cv-08319-JAT--JZB Document 1 Filed 10/28/19

Page 4 of 7

D. Cause of Action. 3, Surtorting Facts...

 

 

Tay Sanwscy 2018, Tracy Davis whom was

 

a Syeernsor. while emploveed foc Child

 

Protective Services and While acting under

 

Color of State law, Violated my Fourteenth

 

Amendment Rights of the Vnited States

 

Constitution. Tracy DAWIS’S Conduct _as

 

a Jovernmment Smployee has Focever cheprived

 

 

me_of my Lf, Liberty, nok Fam! ly. Trocy

 

Davis failed to Provide me any form of

 

4 momma

Due Process, More Shecifically, “TRACY DAUESS:
loutrateous Conduct nas resulted in the

 

 

‘Death aad _ loss of my Nery Odes dawgt ff

MN daughter Gabriella Ws ww red

 

accidentally “while Playing in_Our

no OWS? .

 

I Called GU and FMT sans iwomecdiotery

 

disbatched ty my Youse. my Caind

itr was

 

rushed to the Emelgency oor (4

 

f tine Lake

 

 

HAVASIA ReFioncal Miedicat Center where She _

 

 

 

Staued in the TC. overnight

before being

 

 

\:fe Lighted to Las N CaS and beind, Pace 7

 

on life Support.

 

 

 

Child Protechve Secewices that CW

 

The Lake Wavasw City Yolice Jeph. anti tied |

“Chala Was.

0 Critical Condition and being transvorted.

 

Tracy Dawi 5,

 

Child

Polective Sennices was assigned. to investiqate

 

 

 

 

la
WV)

Cont a+

 
e@$4q Cont

Case 3:19-cv-08319-JAT--JZB Document1 Filed 10/28/19 Page 5 of 7

 

 

 

He. Case.

 

Once my daugshrer Was in the

 

T.0.V, in Los Vega, Tracy DAVIS

 

 

Was in Communication will the Medical

StafE. Tracy pavis never had ony

 

Parental, Custodial, oc decision Making

 

3 rights oc_Authoriely +o make ANY Life-

 

 

ending decision. TRACY pAVIS took it

 

 

 

vpon her Own SudSemen} to“ Putt Ye flug’

 

 

on the. Ife Support System +hat Was

 

Keeping my daughter Alive.

 

Tracy pavis Never notified me, my

 

Jidl Eriend, Or Ary one associated with.

 

y family jhot She was Authorizing —
tne tenmmation of my danghtlers life,

 

Tracy Davis never cven attempted to

 

obtain the riants, to mate the Choe,

 

 

to “Pull the plug" on Ny daughtees fe.

 

(ny Parental ‘Tishts wee never Severed

 

Woda Any form, of due Process prior +o

 

 

 

Tracy DAVIS Making this TudJenent Call.

 

1 the time ot thi's Constitutional

 

 

 

fvlation, LT; Andlew J. Lamocie, Was my

 

 

daughters legal J unafdian With “full Parental

 

t ight OVEL my daughter

 

 

Conk...

 

 

 

om

 
a2 2 Cont

Case 3:19-cv-08319-JAT--JZB Document 1 Filed 10/28/19 Page 6 of 7

 

 

“Tracy DAVIS, rn Supervisor, fron

 

C.P.S.. while acing gtticialty, Wade

 

Color of State Laud, has deprived me

 

of my Life Liberty, Or property without

 

(04 Fin fous. Of DUE PIDLESS. Clearly

 

 

viol Hag my ‘Fourteenth Amendment cr ‘hts
that I am Guoranteed by the United

 

 

Slates Cov? Sti Ty tion.

 

TRACY DAVIS made_a Wnauthorized

 

 

cleasion tp end my daughters Lite taleth
out the cights to do sO.

 

tvdhermore, Tracy DAViS also

 

Chose to have my baby deat ws hier

 

 

Cre amoted.

 

T Was ons acter the tacts
That Tracy DAVIS both, A) Lnded ny

 

 

laiagh}ecs Life, Ofd: ) Had ( (Cauy) Led.

and Without 1 iad rates

 

tack Dcaper ‘outhorizadion! to_do SO.

 

Tracy paws Abused her discretion

 

 

ond went well beyond the Scope pt her

 

atficial_d AS when She_took Matters into

 

 

Mec ows hands and terminated the life of

 

4 dawghter Child Protective Sennes is

 

able for this viol lation Committed on. behalf

 

 

 

of C.P.S. by a Suervising Embdlover

~

 

 

 

(3)

 

 
Case 3:19-cv-08319-JAT--JZB Document1 Filed 10/28/19 Page 7 of 7

E, REQUEST FOR RELIEF

State the relief you are seeking:

Compensasary and Punitive damages ulate fa by 4A Jury

 

‘Sury Trial on 4 issyes Trieplé by G Surv
Ao 4 All Court Costs € Artorrel FeeS_ossocudéd with this Cae
poy other Relief the Cou? deews Tias7

 

 

I declare _ penalty, of perjury that the foregoing is true and correct.

Executed on | (af! a fi

DATE | SIGNATURE OF PLAINTIFS

   

 

 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 

 
